Case 2:21-cv-00843-VAP-MRW Document 35 Filed 03/04/21 Page 1 of 2 Page ID #:342



   1 Joseph M. Kar (SBN 207414)
     LAW OFFICE OF JOSEPH M. KAR, PC
   2 15250 Ventura Blvd., Suite PH-1220
     Sherman Oaks, CA 91403
   3 Telephone: (818) 501-6930
     Facsimile: (818) 501-6935
   4
     Gerald L. Kroll, Esq. (SBN 066493)
   5 KROLL LAW FIRM
     970 West Broadway, Ste. E-200
   6 Jackson, WY 83001
     Tel: 310-598-1255
   7
     Attorneys for PLAINTIFFS, LEVI COBOS, individually, and those similarly situated,
   8
                                UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT IN STATE OF CALIFORNIA
  10

  11
                                                       Case No. 21-CV-00843-VAP-MRW
  12 LEVI COBOS, an individual on behalf of
     those similarly situated,                         Class Action and Business & Professions
  13                                                   Code § 17200
                   Plaintiff(s),
  14                                                   STIPULATION OF DISMISSAL
          v.                                           WITH PREJUDICE AS TO ALL
  15                                                   DEFENDANTS AND ALL CAUSES OF
     Robinhood Financial LLC, Robinhood                ACTION PURSUANT TO FRCP
  16 Securities, LLC, and Robinhood Markets,           41(a)(1)(A)(ii)
     Inc.
  17
                   Defendant(s),
  18

  19

  20

  21

  22        COME NOW, PLAINTIFF, LEVI COBOS, an individual and for those similarly

  23 situated in his action, by and through his counsel, and DEFENDANTS, ROBINHOOD

  24 FINANCIAL LLC, ROBINHOOD SECURITIES, LLC, and ROBINHOOD MARKETS, INC.,

  25 hereby enter into the following stipulation:
            IT IS HEREBY STIPULATED by and between the parties to this action through their
  26
     designated counsel that the above captioned action and all causes of action as to all
  27
     Defendants, shall be and hereby is dismissed with prejudice pursuant to FRCP
  28
     41(a)(1)(A)(ii).
                                                 -1-
       STIPULATION TO DISMISS
Case 2:21-cv-00843-VAP-MRW Document 35 Filed 03/04/21 Page 2 of 2 Page ID #:343



   1         IT IS FURTHER STIPULATED by and between the parties to this action through

   2 their designated counsel that all parties shall bear their own costs and attorneys’ fees.

   3         IT IS SO STIPULATED.

   4                                                           Respectfully Submitted,
       Dated: March 4, 2021                               LAW OFFICE OF JOSEPH M. KAR, PC
   5                                                             KROLL LAW FIRM

   6

   7
                                               By: _____________________________
   8                                                         Joseph M. Kar
                                               Attorneys for Plaintiff, LEVI COBOS, an individual,
   9                                           and on behalf of those similarly situated,

  10                                                      Respectfully Submitted,
       Dated: March 4, 2021                         CRAVATH, SWAINE, & MOORE LLP
  11

  12

  13                                           By: _____/s/ Kevin J. Orsini__________
                                                             Kevin Orsini
  14                                                         Antony L. Ryan
                                               Attorneys for Defendants ROBINHOOD
  15
                                               FINANCIAL LLC, ROBINHOOD SECURITIES,
  16                                           LLC and ROBINHOOD MARKETS, INC.

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    -2-
       STIPULATION TO DISMISS
